Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The RCE Amendments filed and entered on 15 March 2021 have remedied the 112 deficiencies in line with the Office’s suggestions.  Accordingly, these are withdrawn.
The Amendments also now require wherein the treatment fluid comprising aqueous base fluid and low molecular mass organic gelator (LMOG) of ≤ 1,000 g/mol of amino acid-based compound, urea compound, pyridine compound, or cyclohexane-based compound further is substantially free of any polymeric viscosifiers.  This Amendment is supported with the same language in the Specification at p.12, lines 8-9.
There is no Prior Art that discloses or teaches a viscosified treatment fluid with these LMOGs and free of polymeric viscosifiers.  In general, it appears the Prior Art fails to recognize the benefit or use of LMOGs as stand-alone viscosifiers.  In contrast, the Prior Art generally incorporates similar compounds as additives for polymeric viscosifiers which together viscosify the treatment fluid (e.g., Abivin).  Accordingly, only one with the benefit of the current disclosure would have a reasonable expectation of success for using the claimed LMOGs as viscosifiers for a treatment fluid without polymeric viscosifiers.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674